Citation Nr: 9919781	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-51 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in 
the calculated amount of $3,880.63.

ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1952. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), which granted partial waiver in the 
amount of $13,604 and denied waiver of recovery of 
overpayment in the amount of $3,880.63.

REMAND

Review of the record reflects that in November 1995 the 
veteran requested a personal hearing.  The veteran was 
afforded a hearing at the RO on March 11, 1996.  According to 
an October 1996 statement of the case, the hearing was held, 
however, it was noted that the hearing was not recorded.  In 
May 1999, the Board wrote the veteran and asked whether or 
not he wished to have another hearing.  It was indicated that 
if he did not respond within 30 days, it would be assumed 
that he desired another hearing before a hearing officer at 
the RO.  He did not respond.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before a hearing officer will be granted if 
an appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be re-scheduled to 
appear at a personal hearing at the RO 
before a hearing officer as soon as it 
may be feasible.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

After undertaking any development deemed appropriate in 
addition to that requested above, the RO should re- 
adjudicate the issue on appeal.  If any benefit sought, for 
which a timely notice of disagreement was filed, is not 
granted to the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


